Eschweiler, J.
This is a companion case to State ex rel. Baxter v. Beckley, city clerk, and Edward Nord, intervenor, decided herewith (ante, p. 367, 212 N. W. 792).
It having been determined in the latter case that there was no sufficient petition for a recall election it necessarily follows that the trial court in this case was right in ordering judgment dismissing the intervenor’s application for a writ of mandamus to compel the holding of such proposed recall election.
By the Court. — Judgment affirmed.
Stevens, J., dissents.
Crownhart, J., took no part.